
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


         VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

DIRECTORS SHARE UNIT PLAN

EFFECTIVE MAY 16, 2011

--------------------------------------------------------------------------------





TABLE OF CONTENTS

ARTICLE 1
PREAMBLE AND DEFINITIONS   1.1   Title     1   1.2   Purpose of the Plan     1  
1.3   Definitions     1   1.4   Schedules     2  
ARTICLE 2
INTERPRETATION
  2.1   Governing Law     2   2.2   Severability     2   2.3   References     2
 
ARTICLE 3
ELIGIBILITY
  3.1   Automatic Participation for Directors     2   3.2   No Additional Rights
    2  
ARTICLE 4
SHARE UNIT GRANTS AND ACCOUNTS
  4.1   Annual Grants and Other Share Unit Grants     3   4.2   Election to
Participate     3   4.3   Effect of Notice     3   4.4   Termination or Change
to Election     3   4.5   Timing and Recording of Share Units     3   4.6  
Calculation of Number of Share Units     4   4.7   Share Unit Account     4  
4.8   Dividends     4   4.9   Adjustments     4   4.10   No Price Adjustment    
4  
ARTICLE 5
REDEMPTION
  5.1   Settlement or Redemption     4   5.2   Payment of Redeemed Amount     5
 
ARTICLE 6
SHAREHOLDER RIGHTS
  6.1   No Shareholder Rights     5  
ARTICLE 7
ADMINISTRATION
  7.1   Unfunded Obligation     6   7.2   Committee to Administer Plan     6  
7.3   Amendment and Termination     6   7.4   Costs of Administration     6  
7.5   Tax Compliance     6  
ARTICLE 8
ASSIGNMENT
  8.1   Assignment     6  

i

--------------------------------------------------------------------------------





VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

DIRECTORS SHARE UNIT PLAN

ARTICLE 1

PREAMBLE AND DEFINITIONS

1.1   Title.

        The Plan herein described shall be called the "Directors Share Unit
Plan" and is referred to herein as the "Plan". This Plan is effective May 16,
2011 (the "Effective Date") and supersedes the Directors' Deferred Share Unit
Plan for US Directors and the Directors' Deferred Share Unit Plan for Canadian
Directors for Share Units granted after the Effective Date, provided, however,
that where necessary to comply with Section 409A of the Code, the terms of the
predecessor plan shall apply to deferral elections made relating to compensation
paid in respect of 2011 services.

1.2   Purpose of the Plan.

        The purpose of the Plan is to promote a greater alignment of interests
between the directors of the Corporation who participate in the Plan and the
shareholders of the Corporation.

1.3   Definitions.

        "Annual Allocation" means such amount as may from time to time be
determined by resolution of the Directors of the Corporation.

        "Annual Payment Date" has the meaning ascribed thereto in Section 4.1.

        "Annual Grants" has the meaning ascribed thereto in Section 4.1.

        "Board" means the board of directors of the Corporation.

        "Board Retainer" means the cash retainer payable by the Corporation to a
Director in a financial year for service on the Board, but excludes other
retainers and fees (including, without limitation, any Committee Retainer).

        "Code" means the U.S. Internal Revenue Code of 1986, as amended,
including any rules and regulations promulgated thereunder and any successor
thereto.

        "Committee Retainer" means the cash retainer payable by the Corporation
to a Director in a financial year for serving on one or more committees of
the Board.

        "Corporation" means Valeant Pharmaceuticals International, Inc. and any
successor corporation whether by amalgamation, merger or otherwise.

        "Date of Grant" means the date on which any Share Units granted under
the Plan are credited to a Director's Share Unit Account.

        "Deferred Share Unit" means a Share Unit entitling a Member to cash
equal to the Market Price of one Share determined in accordance with the terms
of the Plan.

        "Director" means a director of the Corporation other than a director who
is a full-time employee of the Corporation.

        "Election Notice" has the meaning ascribed thereto in Section 4.2.

        "Market Price" shall mean, with respect to Shares, (i) the closing price
per Share on the national securities exchange on which the Shares are
principally traded (as of the Effective Date, the NYSE) for the last preceding
date on which there was a sale of such Shares on such exchange, or (ii) if the
Shares are not then listed on a national securities exchange but are then traded
in an over-the-counter market, the average of the closing bid and asked prices
for the Shares in such over-the-counter market for the last preceding date on
which there was a sale of such Shares in such market, or (iii) if the Shares are
not then listed on a national securities exchange or

1

--------------------------------------------------------------------------------




traded in an over-the-counter market, such value as the Corporation, using any
reasonable method of valuation, shall determine.

        "Member" means a Director who becomes a participant in the Plan in
accordance with Section 3.1.

        "NYSE" means the New York Stock Exchange.

        "Redemption Date" has the meaning ascribed thereto in Section 5.1.

        "Restricted Share Unit" means a Share Unit granted under the terms of
the Corporation's 2011 Omnibus Incentive Plan, or any successor plan. Each
Restricted Share Unit shall entitle the Member to one Share in accordance with
the terms of the Plan.

        "Shares" means the common shares of the Corporation and such other
shares as may be substituted therefor as a result of amendments to the articles
of the Corporation, a reorganization of the Corporation or otherwise.

        "Share Unit" means Deferred Share Units or Restricted Share Units. A
Share Unit shall be designated as a Deferred Share Unit or a Restricted Share
Unit at the time of grant.

        "Share Unit Account" has the meaning ascribed thereto in Section 4.7.

1.4   Schedules.


ScheduleA — Election Notice
ScheduleB — Redemption Notice

ARTICLE 2

INTERPRETATION

2.1   Governing Law.

        The Plan shall be governed and interpreted in accordance with the laws
of the Province of Ontario and the federal laws in Canada applicable therein.

2.2   Severability.

        If any provision of the Plan or part hereof is determined to be void or
unenforceable in whole or in part, such determination shall not affect the
validity or enforcement of any other provision or part thereof.

2.3   References.

        Headings wherever used herein are for reference purposes only and do not
limit or extend the meaning of the provisions herein. In the Plan, references to
the singular shall include the plural and vice versa, as the context
shall require.

ARTICLE 3

ELIGIBILITY

3.1   Automatic Participation for Directors.

        Each Director in office at the effective date of establishment of the
Plan shall, without further formality, become a Member in the Plan. Each person
who becomes a Director at any time subsequent to the effective date of
establishment of the Plan shall thereupon, without further or other formality,
become a Member of the Plan.

3.2   No Additional Rights.

        Nothing herein contained shall be deemed to give any person the right to
be retained as a Director of the Corporation or as an employee of the
Corporation.

2

--------------------------------------------------------------------------------



ARTICLE 4

SHARE UNIT GRANTS AND ACCOUNTS

4.1   Annual Grants and Other Share Unit Grants.

        Each year, within three (3) business days following the election or
appointment of any Director, (each of which is referred to as an "Annual Payment
Date"), such Director shall be credited, without further or other formality,
with the respective number of Share Units (the "Annual Grants") as may be
determined by dividing the Annual Allocation by the Market Price at the Annual
Payment Date in question (rounded down to the nearest whole share). Unless
otherwise determined by the Corporation prior to the Date of Grant, the Annual
Grant shall be fully vested on the Date of Grant. Unless designated otherwise by
the Corporation prior to the Annual Grant, the Annual Grant shall be in the form
of Restricted Share Units. In addition to the Annual Grants, a Director may be
granted additional Share Units in the discretion of the Corporation, in the
amount and at the time that the Corporation so determines and, at the time of
such grant, the Corporation shall designate the Share Units as Deferred Share
Units or Restricted Share Units.

4.2   Election to Participate.

        Each Director shall have, subject to the conditions stated herein, the
right to elect in accordance with this Section 4.2, to be credited with Share
Units without further or other formality, in addition to the Share Units granted
pursuant to Section 4.1, in lieu of all or any part of the Board Retainer and
all or any part of any Committee Retainer otherwise payable quarterly to such
Director in cash. No such election shall be effective unless and until the
Director in question shall have filed a notice of election in the form of
Schedule A hereto (the "Election Notice") with the Corporation's Chief Financial
Officer. An Election Notice must be filed on or before the last business day of
the calendar year ending immediately before the calendar year to which the Board
Retainer and/or Committee Retainer relate, except in the case of a newly elected
or appointed Director, whose Election Notice is effective for the year in which
such Director first becomes a Director if the Election Notice is filed on or
before the earlier of (i) thirty days after the date the Director first became a
Director, and (ii) the last business day of the calendar year in which the
Director first became a Director and shall relate only to the portion of the
Board Retainer or Committee Retainer attributable to services following the date
of election. Unless otherwise determined by the Corporation, Share Units issued
in accordance with this Section 4.2 shall be in the form of Restricted
Share Units.

4.3   Effect of Notice.

        A duly filed Election Notice shall be binding upon the Director who
filed it, and upon the Corporation, unless and until such Director has filed a
subsequent Election Notice to terminate or change his or her election and such
subsequent Election Notice has become effective in accordance with the rules set
forth in Section 4.4.

4.4   Termination or Change to Election.

(a)Each Member is entitled to terminate or change his or her election specified
in any Election Notice filed with the Corporation by filing with the Chief
Financial Officer of the Corporation a subsequent Election Notice, provided that
no Member shall be entitled to file more than one Election Notice in any
calendar year unless specifically authorized by resolution of the Directors. A
subsequent Election Notice will become effective at the beginning of the
calendar year following the calendar year in which the subsequent Election
Notice is filed and will apply to compensation earned following such
effective date.

(b)For greater certainty a Member who has filed a subsequent Election Notice to
terminate an earlier election by the Member may thereafter again elect in
accordance with Section 4.2.

4.5   Timing and Recording of Share Units.

(a)Each Member who has filed an Election Notice in accordance with Section 4.2
shall be credited, without further or other formality, with the respective
number of Share Units (as hereinafter provided)

3

--------------------------------------------------------------------------------



in respect of the Board Retainer or Committee Retainer on the date that has been
set for the payment of cash in respect of the Board Retainer or Committee
Retainer. Provided that a Member serves on the Board at the beginning of any
quarter to which such Board Retainer or Committee Retainer relates, the Member
shall be entitled to receive Share Units in lieu of the Board Retainer or
Committee Retainer, as applicable, at the end of the quarter in which the
separation occurs, in accordance with the Director's election and the provisions
of this Section 4.5.

(b)Share Units credited to a Member in accordance with any provision of the Plan
shall be recorded by the Corporation in the Member's Share Unit Account
(as defined below) as soon as reasonably practicable thereafter.

4.6   Calculation of Number of Share Units.

        The number of Share Units credited at any particular time with respect
to any amount in respect of which a Member shall have elected pursuant to
Section 4.2 will be calculated by dividing the amount of payment that the
Director would have received on such date in cash had s/he not elected to
receive that amount in Share Units by the Market Price on the Date of Grant
(rounded down to the nearest whole share).

4.7   Share Unit Account.

        A bookkeeping account, to be known as a "Share Unit Account", shall be
maintained by the Corporation for each Member, in which shall be recorded all
Share Units credited to a Member from time to time.

4.8   Dividends.

        Whenever cash dividends are paid on the Shares, additional Share Units
will be credited to the Member's Share Unit Account and redeemed in accordance
with the terms of Article 5. The number of such additional Share Units will be
calculated by dividing (i) the dividends that would have been paid to such
Member if the Share Units in the Member's Share Unit Account on the relevant
dividend record date had been Shares, by (ii) the closing price of the Shares on
the TSX, the NYSE or other stock exchange where the majority of the trading
volume and value of the Shares occurs on the date of payment of such dividend,
and rounding down to the nearest whole share. If on such date of payment there
is not a closing price of the Shares on any such exchange, then the opening
price of the Shares on the TSX, the NYSE or other stock exchange where the
majority of the trading volume and value of the Shares occurs on the first
available date thereafter will be used for purposes of (ii) above.

4.9   Adjustments.

        In the event of any stock dividend, stock split, combination or exchange
of Shares, merger, consolidation, spin-off or other distribution (other than
normal cash dividends) of the Corporation's assets to shareholders, or any other
changes affecting the Shares, such proportionate adjustments shall be made with
respect to the number of Share Units outstanding under the Plan to reflect such
change or changes. Any adjustments shall be made consistent with the applicable
requirements of Section 409A of the Code.

4.10 No Price Adjustment.

        For greater certainty, no additional Share Units will be granted to such
Member to compensate for a downward fluctuation in the price of the Shares, nor
will any other form of benefit be conferred upon, or in respect of, a Member for
such purpose.

ARTICLE 5

REDEMPTION

5.1   Settlement or Redemption.

        The Restricted Share Units credited to a Member's Share Unit Account
shall be settled in Shares and the Deferred Share Units credited to a Member's
Share Unit Account shall be redeemed for cash, in each case,

4

--------------------------------------------------------------------------------




immediately following the earliest to occur of the following events: (i) except
as otherwise designated by the Corporation prior to the Date of Grant (which
such designation shall be done in accordance with applicable law), with respect
to Share Units granted in accordance with Section 4.1, one year following the
Member's "separation from service" (within the meaning of such term under
Section 409A of the Code or, with respect to Members who are not subject to
taxation in the United States, the date on which the Member ceases to serve as a
Director and is not at that time an employee or officer of the Corporation or
any of its affiliates) from the Corporation; (ii) except as otherwise elected by
the Director under the Election Notice, with respect to Share Units granted in
accordance with Section 4.2, the Member's separation from service from the
Corporation; (iii) for Member's subject to taxation in the United States, the
Member's disability (within the meaning of such term under Section 409A of the
Code); (iv) the Member's death; or (v) with respect to Restricted Share Units
only, on the occurrence of a Change of Control (as defined in the 2011 Omnibus
Incentive Plan) (the applicable date of redemption hereinafter referred to as
the "Redemption Date"). Notwithstanding the foregoing, with respect to Share
Units being settled or redeemed by Members who are not subject to taxation in
the United States, to the extent permitted by the Corporation, the Redemption
Date shall be determined in accordance with a written notice of redemption in
the form of Schedule B hereto filed with the Chief Financial Officer of the
Corporation by the Member, specifying: (i) either one or two Redemption Dates;
and (ii) the percentage of Share Units held by the Member to be settled/redeemed
on each such Redemption Date (which when added together shall equal 100%). Each
Redemption Date specified in the notice of redemption shall occur during the
period commencing at least five (5) business days following the date on which
such notice is filed with the Chief Financial Officer of the Corporation and
ending not later than December 15 of the first calendar year commencing after
the Member's separation from service. If no notice of redemption has been filed
by December 15 of the first calendar year after the Member's separation from
service, December 15 of the first calendar year after the Member's separation
from service will be deemed to be the Redemption Date for all of the Member's
Share Units.

5.2   Payment of Redeemed Amount.

        Subject to applicable income tax and other withholdings as required by
law, the value of the Deferred Share Units redeemed by or in respect of a Member
shall be paid to the Member (or if the Member has died, to his or her estate, as
the case may be) in the form of a lump sum cash payment within 30 days following
the Redemption Date(s). The total amount cash to be paid to the Member (or if
the Member has died, to his or her estate, as the case may be) on redemption,
before such withholdings, shall be determined by multiplying the number of
Deferred Share Units held by the Member on the Redemption Date by the Market
Price on such Redemption Date. Subject to applicable income tax and other
withholdings as required by law, Shares shall be delivered to the Member (or if
the Member has died, to his or her estate, as the case may be) in respect of
each Restricted Share Unit within 30 days following the Redemption Date(s).
Notwithstanding anything herein to the contrary, for Share Units held by Members
subject to taxation in the United States, Share Units shall be settled or
redeemed, as applicable, no later than December 31st of the year in which the
Redemption Date occurs (or, if later the 15th day of the third month following
the Redemption Date) and, for Share Units held by Members subject to taxation in
Canada, Share Units shall be settled or redeemed, as applicable, no later than
December 31st of the year following the year in which the Member's separation
from service occurs.

ARTICLE 6

SHAREHOLDER RIGHTS

6.1   No Shareholder Rights.

        Share Units are not Shares and will not entitle a Member to any
shareholder rights, including, without limitation, voting rights, dividend
entitlement or rights on liquidation.

5

--------------------------------------------------------------------------------



ARTICLE 7

ADMINISTRATION

7.1   Unfunded Obligation.

        Unless otherwise determined by the Board, the Plan shall remain an
unfunded obligation of the Corporation.

7.2   Committee to Administer Plan.

        The Plan shall be administered by the Board with the advice of the
Compensation Committee of the Board or such other committee of the Board as the
Board may, from time to time, determine to be appropriate.

7.3   Amendment and Termination.

        The Plan may be amended or terminated at any time by the Board, except
as to rights already accrued hereunder by the Members.

7.4   Costs of Administration.

        The Corporation will be responsible for all costs relating to the
administration of the Plan.

7.5   Tax Compliance

        This Plan is intended to comply with applicable tax law and shall be
administered in accordance with such law. To the extent that any provision of
the Plan would cause the Plan to fail to satisfy applicable tax law, such
provision shall be deemed null and void to the extent permitted by applicable
law. In the event that a Member is subject to the tax laws of more than one
jurisdiction, the more restrictive tax laws shall apply to the extent necessary
to avoid violation of all applicable laws.

ARTICLE 8

ASSIGNMENT

8.1   Assignment.

        A Share Unit is personal to the Member and is non-assignable. No Share
Unit granted hereunder shall be pledged, hypothecated, charged, transferred,
assigned or otherwise encumbered or disposed of by the Member, whether
voluntarily or by operation of law, otherwise than by testate succession or the
laws of descent and distribution, and any attempt to do so will cause such Share
Unit to be null and void. During the lifetime of the Member, a Share Unit shall
be redeemable only by the Member and, upon the death of a Member, the person to
whom the rights shall have passed by testate succession or by the laws of
descent and distribution may redeem any Share Units in accordance with the
provisions of Article 5.

6

--------------------------------------------------------------------------------






Schedule A to Directors Share Unit Plan
(the "Plan")

ELECTION NOTICE


        Please complete Section 4 (Acknowledgements and Confirmations) and one
of the following: Section 1 (Election Notice), Section 2 (Election to Change
Participation) or Section 3 (Election to Terminate an Earlier Election), and
return a signed and dated copy of this Election Notice to the Chief Financial
Officer of Valeant Pharmaceuticals International, Inc. (the "Corporation").

1.     ELECTION NOTICE

        I hereby elect to participate in the Plan on the following basis,
commencing with the first payment of the first calendar year beginning after the
date hereof,(1) unless and until the election is terminated or changed in
accordance with a subsequently filed Election Notice, namely, to receive in
Share Units            % (please insert applicable percentage) of the amount
otherwise payable to me in cash in respect of my Board Retainer and            %
(please insert applicable percentage) of the amount otherwise payable to me in
cash in respect of my Committee Retainer.

2.     ELECTION TO CHANGE PARTICIPATION

        I hereby elect, notwithstanding any previous election in the form of
this Election Notice, to change my election with respect to my participation in
the Plan, commencing with the first annual payment of the first calendar year
beginning after the date hereof, unless and until the election is terminated or
changed in accordance with a subsequently filed Election Notice, namely, so as
to receive in Share Units                        % (please insert applicable
percentage) of the amount otherwise payable to me in cash in respect of my Board
Retainer and                        % (please insert applicable percentage) of
the amount otherwise payable to me in cash in respect of my Committee Retainer.

3.     ELECTION TO TERMINATE AN ELECTION

        I hereby elect, by marking the box below this paragraph with an "X", to
terminate my election under Section 4.2 of the Plan and to receive my Board
Retainer and my Committee Retainer in cash commencing with the first annual
payment of the first calendar year beginning after the date hereof.

o     YES, I WISH TO TERMINATE MY MOST RECENT ELECTION UNDER SECTION 4.2 OF THE
PLAN.

4.     ACKNOWLEDGEMENTS AND CONFIRMATIONS (to be completed for all elections)

        I confirm that:

1.I have received and reviewed a copy of the terms of the Plan and agreed to be
bound by such terms.

2.I understand that I will not be able to cause the Corporation to settle or
redeem Share Units granted under the Plan until I am no longer a Director or an
employee of the Corporation.

3.I recognize that when Share Units credited pursuant to an election made under
Section 1 or 2 of this Election Notice are redeemed in accordance with the terms
of the Plan after I am no longer a Director or employee of the Corporation,
income tax and other withholdings as required will arise at that time, which
will be my obligation (and not the Corporation's, except as required by law).
Upon settlement or redemption of the Share Units, the Corporation will make all
appropriate withholdings as required by law at that time.

--------------------------------------------------------------------------------

(1)If this is the year in which I have first become Director, my participation
commences with the next annual payment in the current year if this Election
Notice is filed on or before the earlier of (i) thirty days after the date I
first became Director, and (ii) the last business day of this calendar year and
shall relate only to the portion of the Board Retainer or Committee Retainer
attributable to services following the date I complete this election.

7

--------------------------------------------------------------------------------



4.The value of the Share Units is based on the value of the common shares of the
Corporation and therefore is not guaranteed.

5.No funds will be set aside to guarantee the payment of the Share Units. Future
payment of the Share Units will remain an unfunded liability recorded on the
books of the Corporation.

6.I acknowledge and agree that, as described in greater detail in the Plan, I am
not permitted to assign, pledge, charge or otherwise encumber the Share Units
granted to me under the Plan.

7.An election filed pursuant to Section 1, 2 or 3 of this Election Notice is
required to be filed with the Chief Financial Officer of the Corporation not
later than the last business day of the calendar year ending before the
particular calendar year in respect of which I am electing to receive any
portion of my Board Retainer and/or my Committee Retainer in Share Units rather
than cash (or in respect of which I am electing to change or terminate such
election, as the case may be).

        The foregoing is only a brief outline of certain key provisions of the
Plan. For more complete information, reference should be made to the Plan in
its entirety.

--------------------------------------------------------------------------------

Date  

--------------------------------------------------------------------------------

(Signature of Director)
 
 


--------------------------------------------------------------------------------

(Name of Director)

8

--------------------------------------------------------------------------------






Schedule B to Directors Share Unit Plan
for Directors of Valeant Pharmaceuticals International, Inc. (the "Plan")



REDEMPTION NOTICE


        I hereby advise Valeant Pharmaceuticals International, Inc.
(the "Corporation") that I wish to redeem all the Share Units credited to my
account under the Plan on the following redemption date or dates, which in each
case shall be at least five (5) business days following the date on which this
notice is filed with the Corporation but no later than December 15 of the first
calendar year commencing after the year in which the member ceased to be a
director or an employee of the Corporation:

 
  Amount of Share Units
(expressed as a percentage totaling 100%)   Redemption Date 1.        
2.
 
 
 
 
 
 


--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------

      Date   (Signature of Member)
 
 
 
 


--------------------------------------------------------------------------------

          (Name of Member)

If this Redemption Notice is signed by a beneficiary or legal representative,
documents providing the authority of such signature must accompany this
Redemption Notice.

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6



Schedule A to Directors Share Unit Plan (the "Plan") ELECTION NOTICE
Schedule B to Directors Share Unit Plan for Directors of Valeant Pharmaceuticals
International, Inc. (the "Plan")
REDEMPTION NOTICE
